Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim s 1-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over He in vew of Fang.
He (US 2016/0294000) teaches forming a lithium ion rechargeable cell from a metal foam such as aluminum, copper, nickel, titanium, coated with a graphene to form a nanowire [0085]. The graphene coating is preferred because it is electrochemically inert and will not dissolve during charge discharge (See [0085]). The carbon source can be exfoliated graphite or carbon (See [0088, 0104]).  
He does not teach all of the processes claimed. 
Fang (US 2016/0285084)teaches a process for producing graphene-silicon nanowire hybrid material composition, said process comprising: (A) preparing a catalyst metal-coated mixture mass, which includes mixing exfoliated graphite flakes, having a flake thickness from 100 nm to 1 .mu.m, or graphene sheets, having a thickness from 0.34 nm to 100 nm, with micron or sub-micron scaled silicon particles, having a particle diameter from 0.2 .mu.m to 20 .mu.m, to form a mixture and depositing a catalytic metal, in the form of nano-particles having a size from 0.5 nm to 100 nm or a coating having a thickness from 1 nm to 100 nm, onto surfaces of said exfoliated graphite flakes or graphene sheets and/or surfaces of said silicon particles, wherein said Si particles contain pure Si having at least 99.9% by weight of 
It would have been obvious to one of ordinary skill in the art at the time of filing to substitute a metal of He in order to provide a useful product for lithium ion batteries charge discharge cycles.  
Regarding claim 4, fang teaches the same graphite or graphene materials (See claims). 
The Examiner notes claim 8 comprises optional limitations.
Regarding claims 19-20, it would have been obvious to use known methods of mixing the solution as desired by the above references to from a hybrid material absent a showing of unexpected results (see Fang teachings claim 15).
Regarding claim 21, the art teaches forming secondary particles (See Fang claim 5) and employing metal foams that would necessarily be porous and therefore it would be obvious to optimize those pores to provide for desired properties of the hybrid. 


Regarding claim 24, Fang teaches the same conductive additives such as CNTs (See claims including 8). It is noted that the binder is optional in this claim. 
Fang teaches wherein said step (d) of chemically or thermally converting said catalytic metal precursor is conducted concurrently with the procedure (B) of exposing said catalyst metal-coated mixture mass to a high temperature environment as claimed (see claims).
Fang teaches the same catalytic precursors (See claim 12). 
Fang teaches overlapping secondary particle pore sizes (See claim 17).
Fang teaches wherein said procedure of exposing said catalyst metal-coated mixture mass to a high temperature environment is conducted in a protective atmosphere of an inert gas, nitrogen gas, hydrogen gas, a mixture thereof, or in a vacuum (See claim 18).



  




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL H MILLER whose telephone number is (571)272-1534.  The examiner can normally be reached on M-TH 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL H MILLER/Primary Examiner, Art Unit 1783